                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

LARRY HOWELL,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )           Case No. 3:16-cv-160-RJD
                                                 )
WEXFORD HEALTH SOURCE INC. and                   )
DR. JOHN TROST,                                  )
                                                 )
       Defendants.                               )

                                              ORDER

DALY, Magistrate Judge:

        This matter is now before the Court on Defendants’ Motions in Limine (Doc. 122),

Defendants’ Supplemental Motions in Limine (Doc. 126), and Defendants’ Amended

Supplemental Motions in Limine (Doc. 127). The Court has reviewed the motions and any

responses thereto, and heard arguments proffered at the May 2, 2019 final pretrial conference, and

now sets forth its rulings as follows:

                    Defendants’ Motions in Limine (Docs. 122, 126, and 127)

       1. Motion in limine to preclude any and all argument and evidence of other medical

treatment provided to inmates.           Defendants contend Plaintiff should be prohibited from

introducing evidence of other, similar incidents absent a clear demonstration of substantial

similarity between Plaintiff’s claims and such other claims or incidents. Plaintiff asserts that in

order to establish Wexford’s deliberate indifference to his medical needs, he must establish that a

policy, practice or custom of Wexford caused him to sustain a constitutional deprivation. Plaintiff

contends that in order to establish Wexford’s deliberate indifference in this instance, he must be

permitted to enter evidence or testimony related to treatment provided by Wexford to other inmates
                                           Page 1 of 6
(Pierre James, Tavieus Simmons, Kevin Hall, and Stephen Couch) that shows Wexford’s policy,

practice or custom of treatment amounts to a systemic prescription of ineffective and unsupervised

physical therapy. In reply, Defendants assert Plaintiff did not identify James, Simmons, Hall, or

Couch in his initial disclosures or his Rule 26 disclosures. Defendants also assert that the

complaints referenced by these individuals are not substantially similar to Plaintiff’s allegations

surviving summary judgment.

        This motion is GRANTED. The Court has reviewed the affidavits of James, Simmons,

Hall, and Couch, and finds that these inmates have not attested to receiving substantially similar

care as Plaintiff relevant to the pending policy and practice claim against Wexford. Plaintiff has

misconstrued the pending claim against Wexford as a systemic prescription of ineffective and

unsupervised physical therapy. The Court’s Order clearly states that “a jury could find that

Wexford’s policy regarding collegial review for outside specialty consultations resulted in Plaintiff

continually suffering pain.” Accordingly, the relevant policy here is Wexford’s handling of its

collegial review process. Because the affiants have not indicated they would testify to issues and

delays concerning the collegial review process as it relates to an orthopedic injury, their testimony

is not relevant.

        2. Motion in limine to preclude any and all argument and evidence of Defendants’

insurance or insurance policy. Plaintiff agrees to this motion. The motion is GRANTED.

        3. Motion in limine to preclude any and all argument and evidence concerning defense

counsel’s law firm or time and cost associated with defense. Plaintiff agrees to this motion.

The motion is GRANTED.

        4. Motion in limine to preclude any and all argument and evidence concerning status

                                            Page 2 of 6
of settlement negotiations. Plaintiff agrees to this motion. The motion is GRANTED.

       5. Motion in limine to preclude any and all statement, testimony or argument about

Wexford Health Sources, Inc. being a for-profit corporation or a “big” corporation or

company. Plaintiff agrees to this motion. The motion is GRANTED.

       6. Motion in limine to preclude all argument and evidence concerning Defendants’

responsibility for actions. Plaintiff agrees to this motion. The motion is GRANTED.

       7. Motion in limine to preclude any and all argument or evidence concerning

Plaintiff’s offering of medical or other technical literature as hearsay. Plaintiff agrees to this

motion, but requests that the motion be denied if any such evidence is relevant in rebuttal. The

motion is GRANTED. Insofar as medical or other technical literature is relevant and not hearsay

in rebuttal, Plaintiff may offer the same.

       8. Motion in limine to preclude any and all argument or evidence requiring

specialized knowledge, education, or training from witnesses not qualified as experts.

Plaintiff agrees to this motion. The motion is GRANTED.

       9. Motion in limine to bar expert testimony from witnesses not identified as experts.

Plaintiff agrees to this motion. The motion is GRANTED.

       10. Motion in limine to exclude any and all reference to any other litigation or claims

in which Defendants are or have been involved. Plaintiff agrees to this motion. The motion

is GRANTED.

       11. Motion in limine to preclude any and all argument or evidence that Defendants

failed to meet the standard of care. Defendants contend any evidence that they failed to meet

the standard of care should be excluded as the claims pending in this case are Eighth Amendment

                                             Page 3 of 6
deliberate indifference claims and evidence of the standard of care would only mislead the jury

and confuse the issues. Plaintiff asserts that in order to prove his claim of deliberate indifference

against Defendant Dr. Trost, he seeks to elicit testimony regarding Dr. Trost’s knowledge of the

serious risk to Plaintiff if his injuries were left untreated and his indifference to taking reasonable

measures to alleviate Plaintiff’s pain and rehabilitate Plaintiff’s knee. In order to procure such

testimony, Plaintiff asserts he may need to question Dr. Trost about his knowledge relating to knee

injuries and how he obtained such knowledge. Insofar as Dr. Trost obtained this knowledge

through certain customary standards of care in medicine, Plaintiff contends he should be permitted

to admit such evidence.

       Defendants’ motion is GRANTED. Testimony or evidence concerning the “standard of

care” is not relevant to the pending claims of deliberate indifference and may mislead the jury and

confuse the issues.

       12. Motion in limine to preclude any and all argument or evidence comparing medical

treatment inside the prison system to treatment provided at a medical facility outside the

prison system. Defendants contend such evidence is irrelevant to the issues at hand as there are

no allegations concerning Plaintiff’s care from a medical provider outside the correctional system.

Plaintiff asserts that in order to establish a substantial risk and knowledge of the same, he should

be permitted to solicit testimony establishing “typical” time frames relating to the relevant knee

surgeries. Plaintiff also asserts that to the extent a witness’ knowledge regarding a substantial

risk of harm was obtained through his experience in private practice, then such evidence should

be admissible.

       Defendants’ motion is GRANTED. Evidence of “outside” treatment, and time frames

                                            Page 4 of 6
concerning the same, is not relevant to the issues in this lawsuit and whether Defendants acted

with deliberate indifference in treating Plaintiff’s knee injury.

       13. Motion in limine to preclude any instruction from Plaintiff’s counsel to the jury

to send a message to Defendants or act as the conscience of the community. Plaintiff agrees

to this motion. The motion is GRANTED.

       14. Motion in limine to preclude any documents, testimony, or other evidence not

expressly produced in written discovery. Plaintiff agrees to this motion. The motion is

GRANTED.

       15. Motion in limine to preclude Plaintiff from testifying on issues relating to the

causation of his medical diagnoses or treatment. Plaintiff agrees to this motion to the extent

such documents, testimony, or other evidence would call for expert testimony. The motion is

GRANTED. However, Plaintiff may testify as to his own personal experience and observations

concerning his medical conditions.

       16. Motion in limine to preclude Plaintiff from testifying about statements from other

inmates, healthcare providers, Wexford employees, IDOC employees, or other prison staff

made to Plaintiff concerning his alleged injuries, causes of injuries, or medical condition as

such statements are inadmissible hearsay. Plaintiff contends this motion is premature as no

witness has testified yet and, as a result, it is impossible to determine if any prior statement would

qualify as inadmissible hearsay. The motion is TAKEN UNDER ADVISEMENT.

       17. Motion in limine to preclude Plaintiff from introducing any affidavits produced

by Plaintiff during discovery. Plaintiff agrees to this motion. The motion is GRANTED.

       18. Motion in limine to preclude Plaintiff from offering evidence or testimony of any

                                            Page 5 of 6
misconduct, reprimand, or grievance issued against Defendants. Plaintiff agrees to this

motion. The motion is GRANTED.

       19. Motion in limine to preclude any reference to any Defendant’s lack of appearance

at trial. Plaintiff agrees to this motion. The motion is GRANTED.

       20. Defendants’ request to file additional motions in limine after the Court’s entry of

an order on Defendants’ motion for summary judgment and after the final pretrial

conference. This motion is MOOT. The Court has accepted supplemental motions in limine.

       21. Motion in limine to preclude Plaintiff from offering evidence or testimony

concerning the facts and reasons why Dr. John Trost’s employment was terminated by

Wexford. Plaintiff agrees to this motion. The motion is GRANTED.

       22. Motion in limine to preclude Plaintiff from offering evidence or testimony of any

alleged misconduct or deliberate indifference that has already been ruled upon by the Court

in its Order on Defendants’ Motions for Summary Judgment. Plaintiff did not respond to this

request. The motion is GRANTED.

IT IS SO ORDERED.

DATED: August 28, 2019


                                                  s/ Reona J. Daly
                                                  Hon. Reona J. Daly
                                                  United States Magistrate Judge




                                        Page 6 of 6
